ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Tullahoma Industries, LLC                    )       ASBCA No. 59257
                                             )
Under Contract No. SPMlCl-10-D-1074          )

APPEARANCE FOR THE APPELLANT:                        Marc Lamer, Esq.
                                                      Kostos and Lamer, P.C.
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney
                                                     Kristin K. Bray, Esq.
                                                     Nathaniel A. Work, Esq.
                                                      Trial Attorneys
                                                      DLA Troop Support
                                                      Philadelphia, PA

                                ORDER OF DISMISSAL

       This dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 3 April 2015




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59257, Appeal of Tullahoma
Industries, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals